Title: To James Madison from William Lewis, 30 November 1806
From: Lewis, William
To: Madison, James



Dear Sir
Philada. Nov: 30. 1806

Understanding that Complaints have been made, or are likely to be made, of the official Conduct of Mr. Smith the Marshall of the Pennsylvania District, I avail myself of your friendship, so far as is necessary, for a Communication of my Sentiments Respecting him.  His political Opinions and Attachments and mine are quite different, and as we have no other intercourse than that of Common Civility excepting what arises from his being Marsall, and attending the Courts in which I am a practitioner I can have no undue bias in his favor.  Indeed, from his having been Secretary of a democratic Society, and from my being at all times a rather high-flying Aristocrat, you will readily believe, that my impressions respecting him were very unfavorable when he came into office.  They certainly were so, and they were not a little increased, by the returns which he made of Jurors, for the trial of an Ejectment against Charles Thompson Esquire, for the recovery of lands, which had been held as Confiscated by the Supposed attainder of Joseph Griswold.  It has always appeared to me, that in this instance, and in this only, he leaned too much in favor of overheated democracy, and this beleif was perhaps strengthened by certain expressions which were imputed to him, but which he positively denied.  They could not be proved, or it would have been done.
Let all this be as it may, I feel myself at all times obliged to render the same tribute of Justice to my political opponents as to my political adherents, and therefore a regard for truth impels me to Say, that my opinion of Mr. Smith is entirely altered, and that as far as I have observed or heard from others, his official Conduct has at all other times, and on all other occasions been strictly upright, impartial and honorable.  In addition to this, he is, so far as I have observed, or have heard from others, uniformly polite, obliging and attentive to all the duties of his office, as well as humane in its execution.  And what is of no little importance, he keeps very good deputies.  In short, were he displaced, I very much doubt, if a better officer could be easily procured
If he does not retain as many Jacobins to serve on Juries as they may wish, it is perhaps because but few of them are fit for it, and if any blame on this head is imputable to him, it is I believe, in giving us too many of them.  God knows that he gives us more than enough of them, and I believe many more than he would do, were it not from a wish to give us a Compound of all parties.  This Statement is I hope Candid and liberal, and for its truth my Honour is pledged
I Cannot Conclude, without presenting my respectful Compliments to your good lady, whom I Consider as among the most valuable of my friends, with an assurance that no one except yourself, wishes her better than I do.  I promise myself the pleasure of seeing you both at about the first of February.  With respectful Considerations of regard I am your faithful friend & Servt.

W. Lewis 


immediately following on the same page of the copy, at least
Dear Sir
Tho I do not deem myself a high flying Aristocrat (others do) I agree with Mr. Lewis in general, as to Mr. Smith; nay more, I deem it my duty to declare, that when I heard of his Appointment, I was, from personal Considerations, so much opposed to him, that I hesitated about writing to the President, against him.  His Conduct regulated mine.  When I say personal Considerations, I allude to a Circumstance that took place, a considerable Time before his Appointment, between him & me, and induced me to draw Conclusions very unfavorable to him.  The Impressions on my mind were very strong; they have been, in a great Measure, if not wholly, removed by his Conduct in Office.  If he is blameable, I verily believe it will be found, on Examination of the Jury Lists, that he has not returned a proper proportion of Federalists.  With great Respect, Your most obedt Servt


Edwd Tilghman

